                  Case 6:20-cv-00366-ADA Document 34-5 Filed 08/31/20 Page 1 of 5

8/25/2020                                                      65 federal district court cases | Lex Machina




                                  Courts & Judges    Counsel     Par es    Federal    State   Administra ve    Apps

                                                                    Ma hew Holohan


       Search all of Lex Machina                                                                                                      


                                                10422-1 0h 0m                                      
  Federal District Court
  Cases       Documents   Damage Awards

    Showing 65 Patent cases; before District Judge Marilyn L. Huﬀ ; pending between 2017-01-06 and 2020-08-25 .



    Search cases, documents, and docket entry text

                                                                                                                        Search Syntax Guide

  Case Status
       All
       Open 6
       Terminated 59


  Case Types

     INCLUDE:

         Patent 65                                                                                                                          


      An trust 4

      Contracts 6

      Copyright 2

      Trade Secret 1

      Trademark 8


  Case Tags

  Filed On

  Pending
  From

   2017-01-06                


  To

                             



  Terminated

  Trial Date

  Last Docket Date

  Docket Entry Count

  Courts

  District Judges

     INCLUDE:

https://law.lexmachina.com/cases/?case_types-include=27&pending-from=2017-01-06&pending-to=&judge-include=1110&filters=true&tab=summary&…   1/5


                                                                                                                         Ex. 4, p. 1
                    Case 6:20-cv-00366-ADA Document 34-5 Filed 08/31/20 Page 2 of 5

8/25/2020                                                  65 federal district court cases | Lex Machina

         Marilyn L. Huﬀ 65                                                                                                                  


   Showing 21                                                                                                                        # | A-Z

     Larry Alan Burns 12

     Anthony Joseph Ba aglia 11

     Gonzalo Paul Curiel 9

     Janis Lynn Sammar no 7


     Filter district judges



  Magistrate Judges

  Case Resolu ons

  Damage Types

  Damages Awarded Date

  Remedies

  An trust Findings

  Bankruptcy Findings

  Bankruptcy Appeals Issues

  Contracts Findings

  Copyright Findings

  Employment Findings

  Patent Findings

  Patent Invalidity Reasons

  Product Liability Findings

  Securi es Findings

  Trade Secret Findings

  Trademark Findings

  Consumer Protec on Findings

  ERISA Findings

  Environmental Findings

  Insurance Findings

  Tax Findings

  Torts Findings




                                Reset                                                                      Apply




https://law.lexmachina.com/cases/?case_types-include=27&pending-from=2017-01-06&pending-to=&judge-include=1110&filters=true&tab=summary&…      2/5


                                                                                                                         Ex. 4, p. 2
                        Case 6:20-cv-00366-ADA Document 34-5 Filed 08/31/20 Page 3 of 5

8/25/2020                                                                 65 federal district court cases | Lex Machina



  Analy cs: Summary          Timing      Law Firms       Par es     Case Resolu ons    Damages     Remedies     Mo ons    Findings


  Case Filings (Top 6 by Focus Order)

                              25



                              20



                              15
                  Filings




                              10



                               5



                               0
                                    <2011          2011           2012      2013        2014        2015       2016       2017        2018       2019       2020*
    An trust                          0             0             0          0           0             0        2          0           2          0          0
    Bankruptcy                        0             0             0          0           0             0        0          0           0          0          0
    Contracts                         0             0             0          0           0             0        3          0           2          1          0
    Copyright                         0             0             0          0           0             0        1          0           1          0          0
    Employment                        0             0             0          0           0             0        0          0           0          0          0
    Patent                            0             0             0          0           1             0        23        15          13          9          4
                                                                                                   * 2020 numbers are year-to-date. Open dots are full-year es mates.


  Cases by Type

   Case Types                                                                                   Cases
   An trust                                                                                         4
   Contracts                                                                                        6
   Copyright                                                                                        2
   Patent                                                                                          65
   Trade Secret                                                                                     1
   Trademark                                                                                        8
   All other Case Types have 0 results in this case list.


  Case Status


  Open: 6 (9%)                                                                                                                               Terminated: 59 (91%)


  Courts
   S.D.Cal.                                                                  59                                91%



   C.D.Cal.                                                                    6                                 9%




https://law.lexmachina.com/cases/?case_types-include=27&pending-from=2017-01-06&pending-to=&judge-include=1110&filters=true&tab=summary&…                         3/5


                                                                                                                                              Ex. 4, p. 3
                    Case 6:20-cv-00366-ADA Document 34-5 Filed 08/31/20 Page 4 of 5

8/25/2020                                                           65 federal district court cases | Lex Machina
  District Judges
   Marilyn L. Huﬀ                                                       65                               100%

   Larry Alan Burns                                                     12                                 18%

   Anthony Joseph Ba aglia                                              11                                 17%

   Gonzalo Paul Curiel                                                    9                                14%

   Janis Lynn Sammar no                                                   7                                11%

   17 Other Judges



                                                                                                                        Understanding Summary Analy cs


  Case List
      Customize Columns

   Order by
      most recent docket ac vity

     Prev     1     2    3     Next


                                                                                                                                      Last
    Title                                                              Civil Ac on #     Case Type       Court        Filed On      Docket    Terminated

   Orthopaedic Hospital v. DJO Global, Inc. et al                      3:19-cv-00970     Patent          S.D.Cal.   2019-05-23   2020-08-24           ―

   Social Posi oning Input Systems, LLC v. Coretex, LLC                3:20-cv-01083     Patent          S.D.Cal.   2020-06-15   2020-08-15           ―

   Jezign Licensing, LLC v. Maxima Apparel Corp. et al                 3:20-cv-01438     Patent          S.D.Cal.   2020-07-26   2020-08-06           ―

   Jezign Licensing, LLC v. Evolved Footwear                           3:20-cv-01437     Patent          S.D.Cal.   2020-07-26   2020-08-06           ―

   Bell Northern Research, LLC v. LG Electronics, Inc. et al           3:18-cv-02864     Patent          S.D.Cal.   2018-12-20   2020-07-14   2020-07-14

   Aqua Ligh ng Technologies, LLC v. Zodiac Pool Systems, LLC et       3:19-cv-01719     Patent          S.D.Cal.   2019-09-09   2020-07-01   2020-07-01
   al

   Polymer Technology Systems, Inc. v. ACON Laboratories, Inc. et      3:18-cv-00805     Patent          S.D.Cal.   2018-04-26   2020-06-24           ―
   al

   Genentech, Inc. v. Eli Lilly and Company                            3:18-cv-01518     Patent          S.D.Cal.   2018-07-02   2020-06-16   2020-03-16

   KFx Medical, LLC v. Stryker Corpora on et al                        3:18-cv-01799     Patent          S.D.Cal.   2018-08-02   2020-06-15   2020-06-15

   POWERbahn, LLC v. Zwi , Inc.                                        2:17-cv-01393     Patent          C.D.Cal.   2017-02-21   2020-06-12   2018-10-17

   Vaporstream Inc v. Snap Inc                                         2:17-cv-00220     Patent          C.D.Cal.   2017-01-10   2020-06-12   2020-04-24

   Game and Technology Co. Ltd v. Blizzard Entertainment, Inc. et      2:16-cv-06499     Patent          C.D.Cal.   2016-08-29   2020-06-12   2019-12-09
   al

   The Decor Corpora on Pty Ltd v. Aldi Inc. et al                     3:18-cv-02196     Copyright       S.D.Cal.   2018-09-21   2020-06-08   2019-05-20
                                                                                         Patent
                                                                                         Trademark

   Presidio Components, Inc. v. American Technical Ceramics Corp.      3:14-cv-02061     Patent          S.D.Cal.   2014-09-02   2020-05-28   2018-08-15

   Rondevoo Technologies, LLC v. 12 Sigma Technologies                 3:20-cv-00820     Patent          S.D.Cal.   2020-04-30   2020-05-06           ―

   LILLEbaby, LLC v. Baby Tula LLC                                     3:19-cv-00445     Patent          S.D.Cal.   2019-03-06   2020-05-01   2020-05-01

   FastVDO LLC v. Apple Inc. et al                                     3:16-cv-00385     Patent          S.D.Cal.   2016-02-11   2020-03-06   2018-01-16

   FastVDO LLC v. Dell Inc. et al                                      3:16-cv-00395     Patent          S.D.Cal.   2016-02-11   2020-01-28   2018-01-16



https://law.lexmachina.com/cases/?case_types-include=27&pending-from=2017-01-06&pending-to=&judge-include=1110&filters=true&tab=summary&…                  4/5


                                                                                                                                      Ex. 4, p. 4
                   Case 6:20-cv-00366-ADA Document 34-5 Filed 08/31/20 Page 5 of 5

8/25/2020                                                     65 federal district court cases | Lex Machina

                                                                                                                                Last
    Title                                                        Civil Ac on #     Case Type       Court        Filed On      Docket    Terminated

   FastVDO LLC v. ZTE Corpora on et al                           3:16-cv-00394     Patent          S.D.Cal.   2016-02-11   2020-01-16   2018-01-16

   WI-LAN Inc. et al v. LG Electronics, Inc. et al               3:18-cv-01577     An trust        S.D.Cal.   2018-07-11   2020-01-09   2020-01-09
                                                                                   Contracts
                                                                                   Patent

   FastVDO LLC v. LG Electronics, Inc. et al                     3:16-cv-00386     Patent          S.D.Cal.   2016-02-11   2020-01-08   2018-01-16

   Taoglas Group Holdings Limited et al v. 2J Antennas USA,      3:18-cv-01277     Contracts       S.D.Cal.   2018-06-14   2019-12-31   2019-12-31
   Corpora on et al                                                                Patent
                                                                                   Trade Secret

   Amgen Inc. et al v. Tanvex BioPharma USA, Inc. et al          3:19-cv-01374     Patent          S.D.Cal.   2019-07-23   2019-12-20   2019-12-20

   FastVDO LLC v. LG Electronics Mobilecomm U.S.A., Inc.         3:16-cv-02499     Patent          S.D.Cal.   2016-10-05   2019-12-16   2018-01-16

   FastVDO LLC v. Huawei Technologies Co., Ltd. et al            3:16-cv-00396     Patent          S.D.Cal.   2016-02-11   2019-12-16   2018-01-16




      Prev   1    2     3     Next




  




https://law.lexmachina.com/cases/?case_types-include=27&pending-from=2017-01-06&pending-to=&judge-include=1110&filters=true&tab=summary&…            5/5


                                                                                                                                Ex. 4, p. 5
